              Case 3:21-cv-01315 Document 1 Filed 02/24/21 Page 1 of 16



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9100 Wilshire Blvd. #725 E.
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10

11    ANTHONY MORGAN,                                   )   Case No.
                                                        )
12                          Plaintiff,                  )
                                                        )
13                                                      )   COMPLAINT FOR VIOLATIONS OF
                      vs.                               )   THE FEDERAL SECURITIES LAWS
14                                                      )
      SPORTSMAN’S WAREHOUSE                             )   JURY TRIAL DEMANDED
15    HOLDINGS, INC., JON BARKER,                       )
      MARTHA BEJAR, PHILIP C.                           )
16    WILLIAMSON, CHRISTOPHER                           )
                                                        )
      EASTLAND, GREGORY P. HICKEY,                      )
17
      RICHARD MCBEE, and JOSEPH P.                      )
18    SCHNEIDER,                                        )
                                                        )
19                            Defendants.               )
                                                        )
20

21
            Plaintiff Anthony Morgan (“Plaintiff”), on behalf of himself and all others similarly situated,
22
     upon information and belief, including an examination and inquiry conducted by and through his
23
     counsel, except as to those allegations pertaining to Plaintiff, which are alleged upon personal belief,
24

25 alleges the following for his Complaint:

26

27

28
                                         -1-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:21-cv-01315 Document 1 Filed 02/24/21 Page 2 of 16




                                       NATURE OF THE ACTION
 1

 2          1.      This is an action brought by Plaintiff against Sportsman’s Warehouse Holdings, Inc.

 3   (“Sportsman’s Warehouse” or the “Company”) and the members of Sportsman’s Warehouse’s Board

 4   of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections 14(a) and
 5
     20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and
 6
     U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin
 7
     the vote on a proposed transaction, pursuant to which Sportsman’s Warehouse will be acquired by
 8
     Great Outdoors Group, LLC (“Great Outdoors Group”) through Great Outdoors Group’s subsidiary
 9

10   Phoenix Merger Sub I, Inc. (“Merger Sub”) (the “Proposed Transaction”).

11          2.      On December 21, 2020, Sportsman’s Warehouse issued a press release announcing
12   that it had entered into an Agreement and Plan of Merger dated December 21, 2020 (the “Merger
13
     Agreement”) to sell Sportsman’s Warehouse to Great Outdoors Group. Under the terms of the
14
     Merger Agreement, each Sportsman’s Warehouse stockholder will receive $18.00 in cash for each
15
     share of Sportsman’s Warehouse common stock they own (the “Merger Consideration”).
16

17          3.      On February 16, 2021, Sportsman’s Warehouse filed a Schedule 14A Definitive Proxy

18 Statement (the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends that

19 Sportsman’s Warehouse stockholders vote in favor of the Proposed Transaction, omits or

20 misrepresents material information concerning, among other things: (i) the Company’s financial

21
     projections and the data and inputs underlying the financial valuation analyses that support the
22
     fairness opinion provided by the Company’s financial advisor, Robert W. Baird & Co. Incorporated
23
     (“Baird”); and (ii) Baird’s and Company insiders’ potential conflicts of interest.      Defendants
24

25 authorized the issuance of the false and misleading Proxy Statement in violation of Sections 14(a)

26 and 20(a) of the Exchange Act.

27

28
                                           -2-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 3:21-cv-01315 Document 1 Filed 02/24/21 Page 3 of 16




            4.      In short, unless remedied, Sportsman’s Warehouse’s public stockholders will be
 1

 2 irreparably harmed because the Proxy Statement’s material misrepresentations and omissions prevent

 3 them from making a sufficiently informed voting or appraisal decision on the Proposed Transaction.

 4 Plaintiff seeks to enjoin the stockholder vote on the Proposed Transaction unless and until such

 5
     Exchange Act violations are cured.
 6
                                       JURISDICTION AND VENUE
 7
            5.      This Court has jurisdiction over the claims asserted herein for violations of Sections
 8
     14(a) and 20(a) of the Exchange Act and Rule 14a-9 promulgated thereunder pursuant to Section 27
 9

10 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question jurisdiction).

11          6.      The Court has jurisdiction over defendants because each defendant is either a
12 corporation that conducts business in and maintains operations in this District, or is an individual who

13
     has sufficient minimum contacts with this District so as to render the exercise of jurisdiction by this
14
     Court permissible under traditional notions of fair play and substantial justice.
15
            7.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §
16

17 78aa, as well as under 28 U.S.C. § 1391 because: (i) the Company operates several retail locations in

18 this District; (ii) one or more of the defendants either resides in or maintains executive offices in this

19 District; and (iii) defendants have received substantial compensation in this District by doing business

20 here and engaging in numerous activities that had an effect in this District.

21
                                                THE PARTIES
22
            8.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of
23
     Sportsman’s Warehouse.
24

25          9.      Defendant Sportsman’s Warehouse is a Delaware corporation, with its principal

26 executive offices located at 1475 West 9000 South Suite A, West Jordan, Utah 84088. The Company

27 operates 103 stores across 27 states, including stores in Humboldt and Sonoma Counties, California.

28
                                           -3-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 3:21-cv-01315 Document 1 Filed 02/24/21 Page 4 of 16




     The Company is known for its top-quality, brand-name products, strong customer service and deep
 1

 2 ties to conservation groups across the country. Sportsman’s Warehouse’s common stock trades on

 3 the Nasdaq Global Select Market under the ticker symbol “SPWH.”

 4           10.   Defendant Jon Barker (“Barker”) has been President of the Company since March
 5
     2017, and Chief Executive Officer (“CEO”) and a director since March 2018.
 6
             11.   Defendant Martha Bejar (“Bejar”) has been a director of the Company since February
 7
     2019.
 8
             12.   Defendant Philip C. Williamson (“Williamson”) has been a director of the Company
 9

10 since September 2019.

11           13.   Defendant Christopher Eastland (“Eastland”) has been a director of the Company since
12 August 2009, and previously served as Chairman of the Board from September 2010 to April 5, 2019.

13
             14.   Defendant Gregory P. Hickey (“Hickey”) has been a director of the Company since
14
     April 2014.
15
             15.   Defendant Richard McBee (“McBee”) has been a director of the Company since
16

17 November 2018.

18           16.   Defendant Joseph P. Schneider (“Schneider”) has been Chairman of the Board since

19 April 2019, and a director of the Company since April 2014.

20           17.   Defendants identified in paragraphs 10-16 are referred to herein as the “Board” or the
21
     “Individual Defendants.”
22
                                    OTHER RELEVANT ENTITIES
23
             18.   Great Outdoors Group is a privately-held Delaware limited liability company with its
24

25 principal executive offices located at 2500 East Kearney, Springfield, Missouri 65898. It is a holding

26 company for the operations of Bass Pro Shops, Cabela’s, White River Marine Group and a collection

27 of nature-based resorts.

28
                                         -4-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 3:21-cv-01315 Document 1 Filed 02/24/21 Page 5 of 16




            19.     Merger Sub is a Delaware corporation and a wholly owned subsidiary of Great
 1

 2 Outdoors Group.

 3
                                   SUBSTANTIVE ALLEGATIONS
 4
     Background of the Company
 5
            20.     Sportsman’s Warehouse is an outdoor sporting goods retailer focused on meeting the
 6

 7 everyday needs of the seasoned outdoor veteran, the first-time participant, and everyone in between.

 8 The Company’s mission is to provide outstanding gear and exceptional service to inspire outdoor
 9 memories. The Company tailors its broad and deep merchandise assortment to meet local conditions

10 and demand, offering everyday low prices, providing friendly support from knowledgeable and highly

11
     trained staff, and offering a top-tier e-commerce experience, extensive in-store events and educational
12
     programming. These core strategies help position Sportsman’s Warehouse as the “local outdoor
13
     experts” and the preferred place to not only shop, but to also share outdoor-based experiences in the
14

15 communities it serves. As a result, the Company is growing its loyal customer base in existing

16 markets, expanding its footprint into new markets, and increasing its omni-channel presence in both

17 new and existing markets.

18
            21.     The Company was founded in 1986 as a single retail store in Midvale, Utah and has
19
     grown to 103 stores across 27 states. Today, the Company has the largest outdoor specialty store
20
     base in the Western United States and Alaska. Stores range from 7,500 to 65,000 gross square feet,
21
     with an average size of approximately 40,000 gross square feet, and store layout is adaptable to both
22

23 standalone locations and strip centers. Sportsman’s Warehouse also has the largest offering of

24 firearms available online for in-store purchase and buy-online-pickup-in-store when compared to the

25 offerings of its major competitors. Together, these features and capabilities enable the Company to

26
     effectively serve markets of multiple sizes, from Metropolitan Statistical Areas with populations of
27
     less than 75,000 to major metropolitan areas with populations in excess of 1,000,000, while
28
                                         -5-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 3:21-cv-01315 Document 1 Filed 02/24/21 Page 6 of 16




     generating consistent four-wall adjusted earnings before interest, taxes, depreciation and amortization
 1

 2 margins and returns on invested capital across a range of store sales volumes.

 3          22.     On December 2, 2020, Sportsman’s Warehouse announced its third quarter 2020

 4 financial results. The Company reported net sales of 385.7 million, an increase of $143.2 million, or

 5
     59.1%, as compared to the third quarter of fiscal year 2019; a same store sales increase of 40.9%
 6
     compared to the third quarter of 2019; gross profit of $130.6 million, compared to $84.2 million in
 7
     the comparable prior year period; net income of $30.5 million compared to net income of $10.5
 8
     million in the third quarter of 2019; and adjusted net income of $31.5 million compared to adjusted
 9

10 net income of $10.8 million in the third quarter of 2019. In addition, adjusted EBITDA was $49.9

11 million compared to $23.2 million in the comparable prior year period and diluted earnings per share

12 were $0.68 compared to diluted earnings per share of $0.24 in the comparable prior year period.

13
     Commenting on the Company’s performance, defendant Barker stated:
14
            Sportsman’s Warehouse continued its exceptional performance in the third quarter of
15          2020. We were extremely pleased with the efforts of associates in all of our facilities
            as we worked as a team to safely and effectively serve customers, both new and
16          returning. During the third quarter, same store sales increased 41% compared to the
17          same period last year, driven by elevated participation in fishing, camping and hunting,
            and our continued market share gains in firearms.
18
            We continue to be excited about the expansion of our ecommerce capabilities, with
19          ecommerce-driven sales up over 200% from the prior year period. We are also highly
            encouraged by the strong visitor traffic on both our website and inside of our stores.
20          We opened 9 new stores year-to-date in 2020, taking the total Sportsman’s Warehouse
21          store count to 111. In addition, our first Legacy Shooting Center, which opened earlier
            this year, is performing ahead of expectations.
22
            We believe we are well positioned to continue to capitalize on substantial growth
23          opportunities, including heightened participation in outdoor activities, ecommerce
            growth, and new store expansion to create long-term shareholder value.
24

25 The Proposed Transaction

26          23.     On December 21, 2020, Sportsman’s Warehouse issued a press release announcing

27 the Proposed Transaction. The press release states, in relevant part:

28
                                         -6-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
      Case 3:21-cv-01315 Document 1 Filed 02/24/21 Page 7 of 16




     SPRINGFIELD, Mo. And WEST JORDAN, Utah, Dec. 21, 2020 -- In an effort to
 1   better serve its loyal customers, Sportsman’s Warehouse has entered into a definitive
 2   agreement to join the Great American Outdoors Group, parent company of Bass Pro
     Shops, Cabela’s, White River Marine Group and a collection of nature-based resorts.
 3   The Great American Outdoors Group will remain a private company with a long-term
     view to do what is best for its customers, team members and conservation initiatives.
 4   As part of the agreement, Sportsman’s Warehouse will be acquired for $18.00 per
     share in cash.
 5

 6   The driving force behind the partnership is the two companies’ similar histories and
     highly complementary business philosophies and geographic footprints. Both entities
 7   share a passion with their customers for fishing, camping, hunting, boating and other
     outdoor activities. Likewise, both are highly acclaimed retailers with well-deserved
 8   reputations for a broad offering of outstanding brand name and proprietary products,
     superior customer service, deeply knowledgeable team members and an unwavering
 9
     passion for conservation. Uniting together represents an unprecedented “win-win”
10   opportunity for outdoor enthusiasts.

11   “We are excited to be joining the Great American Outdoors Group. This merger brings
     together the greatest brands in the outdoor industry. As we look to the future, the
12   combined entities provide our passionate associates with greater opportunities to serve
13   the outdoor enthusiast. I couldn’t be more proud of the nearly 8,000 Sportsman’s
     Warehouse associates and their success in building our brand over the last 33 years.
14   We look forward to a smooth transition and building our partnership,” said
     Sportsman’s Warehouse CEO Jon Barker.
15
     “Today is a happy day for our companies, outdoor enthusiasts and for the cause of
16   conservation,” said Bass Pro Shops Founder and Great American Outdoors Group
17   Leader, Johnny Morris. “As outdoor sports specialists with unwavering dedication to
     people who fish, hunt and enjoy the outdoors, we greatly admire the passionate team
18   at Sportsman’s Warehouse for their commitment to their customers and the sports we
     all love. By combining our best practices, our aim is to give our customers a best-of-
19   the-best experience while further uniting them to support conservation,” added Morris.
20   Sportsman’s Warehouse customers can expect all of what they love now plus a
21   whole lot more

22   Widely expanded product offerings including:

23      •   Access to the world’s largest selection of premium fishing tackle including
24          legendary Bass Pro Shops and other premier brands
        •   The largest selection of premium hunting gear including the iconic Cabela’s
25          brand
        •   Sportsman’s Warehouse will be able to offer customers the world’s
26          leading boat brands, side-by-sides and ATVs at money-saving prices. The
            company’s great family of brands, Tracker, Nitro, Ranger, Ascend Kayaks and
27
            other products, are all built right here in the USA by American craftsmen and
28
                                  -7-
        COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
      Case 3:21-cv-01315 Document 1 Filed 02/24/21 Page 8 of 16




            sold directly to customers through our stores and a select group of dealers,
 1          effectively giving customers the opportunity to buy factory-direct at money-
 2          saving prices.

 3   Low prices – guaranteed.

 4      •   Sportsman’s Warehouse customers will enjoy The Great American
            Outdoors Group “Low Price Guarantee” which offers the lowest everyday
 5
            price on its full assortment, and will match or beat any qualified competing
 6          offers in store or online.

 7   Greater convenience and expanded online services and selection
 8      •   Receiving the best products faster by leveraging the combined company’s
 9          extensive network of distribution centers and stores to get the best products the
            fastest way possible in stores or online.
10      •   Maintaining a strong commitment to a regional and seasonal focus.
            Customers will continue to enjoy localized merchandise and efforts like area
11          weather conditions, hunting and fishing reports, photo braggin’ boards and the
            opportunity to get “hands-on” with products alongside the guidance of local
12
            experts.
13
     Uniting together to better serve customers and the outdoors
14
     The companies have collectively demonstrated unmatched commitment to customer
15   service and satisfaction. Bass Pro Shops recently ranked as the number three most
16   reputable retailer in America by Reputation.com. Both companies are keenly focused
     on conservation initiatives and recognized for their commitment to serving their
17   communities responsibly, ranking at the top of outdoor retailers on firearm safety and
     compliance.
18
     Conservation First
19

20   More than anything, the partnership will invite Sportsman’s Warehouse employees
     and customers to become a part of something bigger – a legendary commitment to
21   conservation.

22   Inspired by the vision of Johnny Morris, The Great American Outdoors Group is
     leading North America’s largest conservation movement – bringing together millions
23
     of passionate customers alongside dedicated team members, industry partners and
24   leading conservation organizations – to collectively shape the future of the outdoors
     and all who love it for generations to come.
25
     This unprecedented alliance is bringing together sportsmen and women to protect
26   millions of acres of wildlife habitat every year, introduce thousands of kids and
     families to nature, and achieve major legislative victories that advance the outdoors
27
     and all who love it.
28
                                  -8-
        COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 3:21-cv-01315 Document 1 Filed 02/24/21 Page 9 of 16




     Insiders’ Interests in the Proposed Transaction
 1

 2          24.     Sportsman’s Warehouse insiders are the primary beneficiaries of the Proposed

 3 Transaction, not the Company’s public stockholders. The Board and the Company’s executive

 4 officers are conflicted because they will have secured unique benefits for themselves from the

 5
     Proposed Transaction not available to Plaintiff and the public stockholders of Sportsman’s
 6
     Warehouse.
 7
            25.     Notably, Sportsman’s Warehouse insiders stand to reap substantial financial benefits
 8
     for securing the deal with Great Outdoors Group. Pursuant to the Merger Agreement, all outstanding
 9

10 restricted stock units (“RSUs”) and performance based restricted stock units (“PSUs”) will vest and

11 convert into the right to receive the Merger Consideration. The following table summarizes the value

12 of the equity awards that Company insiders stand to receive:

13

14

15

16
            26.     In addition, if they are terminated in connection with the Proposed Transaction,
17
     Sportsman’s Warehouse’s named executive officers stand to receive substantial cash severance
18
     payments as set forth in the following table:
19

20

21

22
     The Proxy Statement Contains Material Misstatements or Omissions
23
            27.     The defendants filed a materially incomplete and misleading Proxy Statement with the
24
     SEC and disseminated it to Sportsman’s Warehouse’s stockholders.            The Proxy Statement
25

26 misrepresents or omits material information that is necessary for the Company’s stockholders to make

27 an informed decision whether to vote in favor of the Proposed Transaction or seek appraisal.

28
                                         -9-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
               Case 3:21-cv-01315 Document 1 Filed 02/24/21 Page 10 of 16




               28.    Specifically, as set forth below, the Proxy Statement fails to provide Company
 1

 2 stockholders with material information or provides them with materially misleading information

 3 concerning: (i) the Company’s financial projections and the data and inputs underlying the financial

 4 valuation analyses that support the fairness opinion provided by the Company’s financial advisor,

 5
     Baird; and (ii) Baird’s and Company insiders’ potential conflicts of interest.
 6
   Material Omissions Concerning the Company’s Financial Projections and Baird’s Financial
 7 Analyses

 8             29.    The Proxy Statement omits material information regarding the Company’s financial
 9
     projections.
10
               30.    For example, the Proxy Statement fails to set forth the key assumptions and inputs
11
     used by Sportsman’s Warehouse management in preparing the Three Year Management Projections.
12
               31.    The Proxy Statement also omits material information regarding Baird’s financial
13

14 analyses.

15             32.    The Proxy Statement describes Baird’s fairness opinion and the various valuation
16 analyses it performed in support of its opinion. However, the description of Baird’s fairness opinion

17
     and analyses fails to include key inputs and assumptions underlying these analyses. Without this
18
     information, as described below, Sportsman’s Warehouse’s public stockholders are unable to fully
19
     understand these analyses and, thus, are unable to determine what weight, if any, to place on Baird’s
20

21 fairness opinion in determining whether to vote in favor of the Proposed Transaction or seek appraisal.

22             33.    With respect to Baird’s Discounted Cash Flow Analysis, the Proxy Statement fails to

23 disclose: (i) the unlevered free cash flows utilized in the analysis, and each of the line items underlying

24                                                     1
     the unlevered free cash flows utilized by Baird ; (ii) quantification of the inputs and assumptions
25

26
     1
         The Proxy Statement sets forth that:
27

28
                                           - 10 -
                  COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:21-cv-01315 Document 1 Filed 02/24/21 Page 11 of 16




     underlying the discount rates ranging from 8.75% to 11.75%; and (iii) Baird’s basis for assuming
 1

 2 terminal values ranging from 7.0x to 8.5x year 2025 EBITDA.

 3          34.     Without such undisclosed information, Sportsman’s Warehouse stockholders cannot

 4 evaluate for themselves whether the financial analyses performed by Baird were based on reliable

 5
     inputs and assumptions or whether they were prepared with an eye toward ensuring that a positive
 6
     fairness opinion could be rendered in connection with the Proposed Transaction. In other words, full
 7
     disclosure of the omissions identified above is required in order to ensure that stockholders can fully
 8
     evaluate the extent to which Baird’s opinion and analyses should factor into their decision whether to
 9

10 vote in favor of or against the Proposed Transaction or seek appraisal.

11          35.     The omission of this material information renders the statements in the “Opinion of
12 Robert W. Baird & Co. Incorporated” and “Certain Company Forecasts” sections of the Proxy

13
     Statement false and/or materially misleading in contravention of the Exchange Act.
14
     Material Omissions Concerning Baird’s and Company Insiders’ Potential Conflicts of Interest
15
            36.     The Proxy Statement fails to disclose material information concerning the potential
16

17 conflicts of interest faced by Baird and Company insiders.

18          37.     The Proxy Statement sets forth that “[p]ursuant to its engagement, Baird will receive

19 a transaction fee of approximately $7.6 million for its services, substantially all of which is contingent

20

21
            Baird performed a discounted cash flow analysis utilizing the projected unlevered free
22          cash flows (defined as net income excluding after-tax net interest, plus depreciation
            and amortization, less capital expenditures and increases in net working capital,
23          plus/minus changes in other operating and investing cash flows) of Sportsman’s
24          Warehouse from 2020 to 2025, as set forth in the DCF Projections provided by our
            senior management.
25
   Proxy Statement at 63. The Proxy Statement, however, sets forth a different calculation for the
26 Company’s unlevered free cash flows set forth in the “DCF Projections.” See, id. at 48 (unlevered
   free cash flows “calculated by starting with Adjusted EBIT, applying the projected statutory tax rate,
27
   adding back depreciation and amortization, subtracting capital expenditures and making adjustments
28 for changes in working capital”).
                                                   - 11 -
              COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:21-cv-01315 Document 1 Filed 02/24/21 Page 12 of 16




     upon the consummation of the merger.” Id. at 64. The Proxy Statement fails, however, to disclose
 1

 2 the amount of Baird’s compensation that is contingent upon consummation of the Proposed

 3 Transaction.

 4          38.     Full disclosure of investment banker compensation and all potential conflicts is
 5
     required due to the central role played by investment banks in the evaluation, exploration, selection,
 6
     and implementation of strategic alternatives.
 7
            39.     The Proxy Statement also fails to disclose material information concerning the
 8
     conflicts of interest faced by Sportsman’s Warehouse insiders.
 9

10          40.     In the December 21, 2020 press release announcing the Proposed Transaction,

11 defendant Barker commented:

12          We are excited to be joining the Great American Outdoors Group. This merger brings
            together the greatest brands in the outdoor industry. As we look to the future, the
13
            combined entities provide our passionate associates with greater opportunities to serve
14          the outdoor enthusiast. I couldn’t be more proud of the nearly 8,000 Sportsman’s
            Warehouse associates and their success in building our brand over the last 33 years.
15          We look forward to a smooth transition and building our partnership,
16          41.     The Proxy Statement, however, fails to disclose whether any of Great Outdoors
17
     Group’s proposals or indications of interest mentioned management retention, consulting
18
     arrangements or equity participation in the combined company.
19
            42.     Communications regarding post-transaction employment and merger-related benefits
20

21 during the negotiation of the underlying transaction must be disclosed to stockholders.            This

22 information is necessary for stockholders to understand potential conflicts of interest of management

23 and the Board, as that information provides illumination concerning motivations that would prevent

24 fiduciaries from acting solely in the best interests of the Company’s stockholders.

25
            43.     The omission of this material information renders the statements in the “Opinion of
26
     Robert W. Baird & Co. Incorporated,” “Background of the Merger” and “Interests of Certain Persons
27

28
                                        - 12 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:21-cv-01315 Document 1 Filed 02/24/21 Page 13 of 16




     in the Merger” sections of the Proxy Statement false and/or materially misleading in contravention of
 1

 2 the Exchange Act.

 3          44.     The Individual Defendants were aware of their duty to disclose the above-referenced

 4 omitted information and acted negligently (if not deliberately) in failing to include this information

 5
     in the Proxy Statement. Absent disclosure of the foregoing material information prior to the
 6
     stockholder vote on the Proposed Transaction, Plaintiff and the other stockholders of Sportsman’s
 7
     Warehouse will be unable to make an informed voting or appraisal decision in connection with the
 8
     Proposed Transaction and are thus threatened with irreparable harm warranting the injunctive relief
 9

10 sought herein.

11                                          CLAIMS FOR RELIEF
12                                                   COUNT I
13                  Claims Against All Defendants for Violations of Section 14(a) of the
14                       Exchange Act and Rule 14a-9 Promulgated Thereunder

15          45.     Plaintiff repeats all previous allegations as if set forth in full.

16          46.     During the relevant period, defendants disseminated the false and misleading Proxy
17 Statement specified above, which failed to disclose material facts necessary to make the statements,

18
     in light of the circumstances under which they were made, not misleading in violation of Section
19
     14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.
20
            47.     By virtue of their positions within the Company, the defendants were aware of this
21

22 information and of their duty to disclose this information in the Proxy Statement. The Proxy

23 Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented and/or

24 omitted material facts, including material information about the Company’s financial projections, the

25 data and inputs underlying the financial valuation analyses that support the fairness opinion provided

26
     by Baird, and Baird’s and Company insiders’ potential conflicts of interest. The defendants were at
27
     least negligent in filing the Proxy Statement with these materially false and misleading statements.
28
                                        - 13 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:21-cv-01315 Document 1 Filed 02/24/21 Page 14 of 16




            48.     The omissions and false and misleading statements in the Proxy Statement are material
 1

 2 in that a reasonable stockholder would consider them important in deciding how to vote on the

 3 Proposed Transaction or seek to exercise their appraisal rights.

 4          49.     By reason of the foregoing, the defendants have violated Section 14(a) of the Exchange
 5
     Act and SEC Rule 14a-9(a) promulgated thereunder.
 6
            50.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is
 7
     threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive relief
 8
     is appropriate to ensure defendants’ misconduct is corrected.
 9

10                                                  COUNT II

11                             Claims Against the Individual Defendants for
                               Violations of Section 20(a) of the Exchange Act
12
            51.     Plaintiff repeats all previous allegations as if set forth in full.
13
            52.     The Individual Defendants acted as controlling persons of Sportsman’s Warehouse
14

15 within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their

16 positions as officers and/or directors of Sportsman’s Warehouse, and participation in and/or

17 awareness of the Company’s operations and/or intimate knowledge of the false statements contained

18
     in the Proxy Statement filed with the SEC, they had the power to influence and control and did
19
     influence and control, directly or indirectly, the decision-making of the Company, including the
20
     content and dissemination of the various statements which Plaintiff contends are false and misleading.
21

22          53.     Each of the Individual Defendants was provided with or had unlimited access to copies

23 of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to and/or

24 shortly after these statements were issued and had the ability to prevent the issuance of the statements

25 or cause the statements to be corrected.

26
            54.     In particular, each of the Individual Defendants had direct and supervisory
27
     involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had
28
                                        - 14 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:21-cv-01315 Document 1 Filed 02/24/21 Page 15 of 16




     the power to control or influence the particular transactions giving rise to the securities violations as
 1

 2 alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

 3 recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

 4 were, thus, directly involved in the making of the Proxy Statement.

 5
            55.     In addition, as the Proxy Statement sets forth at length, and as described herein, the
 6
     Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed
 7
     Transaction. The Proxy Statement purports to describe the various issues and information that they
 8
     reviewed and considered—descriptions the Company directors had input into.
 9

10          56.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of

11 the Exchange Act.

12          57.     As set forth above, the Individual Defendants had the ability to exercise control over
13
     and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-9,
14
     promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions as
15
     controlling persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a
16

17 direct and proximate result of defendants’ conduct, Sportsman’s Warehouse’s stockholders will be

18 irreparably harmed.

19                                         PRAYER FOR RELIEF
20          WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including
21
     injunctive relief, in his favor on behalf of Sportsman’s Warehouse, and against defendants, as follows:
22
            A.      Preliminarily and permanently enjoining defendants and all persons acting in concert
23
                    with them from proceeding with, consummating, or closing the Proposed Transaction
24

25                  and any vote on the Proposed Transaction, unless and until defendants disclose and

26                  disseminate the material information identified above to Sportsman’s Warehouse

27                  stockholders;
28
                                          - 15 -
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:21-cv-01315 Document 1 Filed 02/24/21 Page 16 of 16




          B.      In the event defendants consummate the Proposed Transaction, rescinding it and
 1

 2                setting it aside or awarding rescissory damages to Plaintiff;

 3        C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

 4                as well as SEC Rule 14a-9 promulgated thereunder;
 5
          D.      Awarding Plaintiff the costs of this action, including reasonable allowance for
 6
                  Plaintiff’s attorneys’ and experts’ fees; and
 7
          E.      Granting such other and further relief as this Court may deem just and proper.
 8
                                             JURY DEMAND
 9

10        Plaintiff demands a trial by jury on all claims and issues so triable.

11   Dated: February 24, 2021                           WEISSLAW LLP
                                                        Joel E. Elkins
12
                                                        By: /s/ Joel E. Elkins
13

14                                                      Joel E. Elkins
                                                        9100 Wilshire Blvd. #725 E.
15                                                      Beverly Hills, CA 90210
                                                        Telephone: 310/208-2800
16                                                      Facsimile: 310/209-2348
                                                                -and-
17                                                      Richard A. Acocelli
18                                                      1500 Broadway, 16th Floor
                                                        New York, NY 10036
19                                                      Telephone: 212/682-3025
                                                        Facsimile: 212/682-3010
20
                                                        Attorneys for Plaintiff
21

22

23

24

25

26

27

28
                                        - 16 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
